NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 KEVIN MICHAEL TAUBMAN, Appellant.

                             No. 1 CA-CR 16-0518
                               FILED 6-15-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR 2011-005457-002
               The Honorable Warren J. Granville, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Reid
Counsel for Appellant
                           STATE v. TAUBMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge James P. Beene joined.


D O W N I E, Judge:

¶1            Kevin Michael Taubman appeals his sentence for attempted
theft of means of transportation, a class 4 felony in violation of Arizona
Revised Statutes (“A.R.S.”) section 13-1814. Pursuant to Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel
has searched the record, found no arguable question of law, and asked that
we review the record for reversible error. See State v. Richardson, 175 Ariz.
336, 339 (App. 1993). Taubman was given the opportunity to file a
supplemental brief in propria persona, but he has not done so. For the
following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            We previously affirmed Taubman’s convictions on multiple
counts on direct appeal. State v. Taubman, 1 CA-CR 14-0017, 2015 WL
3537015 (Ariz. App. June 2, 2015) (mem. decision). However, we vacated
his sentence for attempted theft of means of transportation and remanded
that one count for resentencing because the superior court had imposed an
illegal sentence.1 On remand, the court sentenced Taubman to an
aggravated term of 7.5 years’ imprisonment for the attempted theft of
means of transportation offense.2 The court ordered the sentence to run




1     The superior court initially sentenced Taubman to 16.25 years’
imprisonment. Taubman, 2015 WL 3537015, at *1, ¶ 6. This Court held that
the maximum sentence was 15 years, stating that, “whether the trial court
meant to sentence [Taubman] as a category two or category three repetitive
offender, the sentence was illegal.” Id.

2     In the direct appeal, this court found no impropriety in using
aggravators found by the jury to enhance the sentence. See Taubman, 2015
WL 3537015, at *2–6, ¶¶ 7–21.



                                      2
                            STATE v. TAUBMAN
                            Decision of the Court

concurrent to some counts and consecutive to others, awarding no
presentence incarceration credit.

                                DISCUSSION

¶3            We have reviewed the portions of the record relevant to the
sentencing issue and have found no reversible error. Leon, 104 Ariz. at 300.
The resentencing was conducted in compliance with the Arizona Rules of
Criminal Procedure, and the sentence imposed was within the statutory
range.3 See A.R.S. § 13-703(I) (sentencing range for category two repetitive
offender). Taubman was present and represented by counsel at the
resentencing proceedings.

                               CONCLUSION

¶4            We affirm Taubman’s sentence.            Counsel’s obligations
pertaining to Taubman’s representation in this appeal have ended. Counsel
need do nothing more than inform Taubman of the status of the appeal and
his future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. State v.
Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s own motion, Taubman
shall have thirty days from the date of this decision to proceed, if he desires,
with an in propria persona motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




3      The court found that Taubman had two non-historical prior felonies,
permitting him to be sentenced as a category two repetitive offender. See
A.R.S. § 13-703(A).


                                         3